Citation Nr: 1129240	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for migraine headaches, from May 24, 2007.

2.  Entitlement to a compensable evaluation for migraines, prior to May 24, 2007.  

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected headaches disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from April 1974 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of September 2007 from the Department of Veterans Affairs (VA), Regional Office (RO), located in Nashville, Tennessee.  This rating action denied the appellant's request for the assignment of a compensable evaluation for migraine headaches.  The appellant was notified of the action and she subsequently appealed to the Board for review.  Following the submission of her notice of disagreement, and after further reviewing the medical evidence contained in the record, the RO by way of a December 2007 rating decision determined that the appellant's claim for an increased evaluation had merits.  Thus, effective May 24, 2007, a 30 percent disability rating was assigned.  However, the RO also concluded that a compensable rating prior to May 24, 2007, was not supported by the medical evidence of record.  The bifurcation of this issue, while not shown on the Statement of the Case (SOC) or the Supplemental Statement of the Case (SSOC), has been shown on the front page of this action and more adequately reflects the issues that are now on appeal.  

In addition, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted during the April 2009 VA examination that she had to quit her job due to the service-connected headaches.  Accordingly, the issue of TDIU has been raised as part of the increased rating claim and the issues are as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board would begin by stating that a remand is required for purposes of considering new evidence.  In June 2009, the Nashville RO forwarded to the Board a VA Medical Examination of the appellant that was performed in April 2009.  A cover letter accompanying the medical examination report was not proffered.  The appellant's accredited representative, Disabled American Veterans, submitted an Appellant's Brief in July 2011.  The accredited representative did not submit a waiver of consideration of the April 2009 examination report by the agency of original jurisdiction.  In fact, the examination was referred thereto.  According to 38 C.F.R. § 20.1304(c) (2010), any pertinent evidence submitted by the appellant which is accepted by the Board under the provisions of this section, as well as any such evidence referred to the Board by the originating agency under 38 C.F.R. § 19.37(b) (2010), must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case unless this procedural right is waived by the appellant (or his/her representative) or unless the Board determines that the benefit, or benefits, to which the evidence relates may be allowed on appeal without such referral.  Such waiver must be in writing or, if a hearing on appeal is conducted, formally entered on the record orally at the time of the hearing.  As the appellant did not waive her procedural right of initial review of the additional evidence by the AOJ, the Board must refer this evidence to the RO/AMC for its initial review.

Additionally, as noted above, the appellant has been assigned a 30 percent disability rating in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 8100 (2010).  This code assigns a noncompensable evaluation for migraine headaches with less frequent attacks.  A 10 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months, while a 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. Part 4, Diagnostic Code 8100 (2010).  In the verbiage accompanying the examination results of April 2009, the examiner noted that the appellant had "retired".  It was further stated that she had quit her job because of the headaches and then had retired.  Despite this assertion, the date of the appellant's retirement was not provided.  On remand, the RO should request that the Veteran complete and submit a TDIU claim form and provide her with notice pursuant to the Veterans Claims Assistance Act of 2000 concerning the TDIU issue.  In addition, the examiner did not address whether the Veteran was unable to secure and maintain substantially gainful employment as a result of the service-connected headaches disability, therefore, another examination is warranted.  

The Board further notes that the appellant has stated that she receives medical treatment for her migraines from the VA Medical Center (VAMC) in Memphis, Tennessee.  A review of the claims folder shows that the most recent VA treatment record is from 2008.  In other words, none of the VA medical treatment records from January 2009 to the present have been obtained and included in the claims folder.  Because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records subsequent to 2008 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, these treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010), regarding the TDIU issue.  The RO/AMC should also request that the Veteran complete and return a completed TDIU claim form.  Then conduct any development that is warranted based on the information received from the appellant.  

2.  The RO/AMC should contact the appellant and request that she identify all sources of medical treatment received since January 2009 for her migraine headaches, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified.  Copies of sufficiently identified medical records (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159 (2010).

3.  Associate with the claims folder VA medical records pertaining to the appellant that date from January 2009.  If there are no such records, this should be documented in the claims folder.  

4.  Only after all of the appellant's records have been obtained and included in the claims folder for review, the appellant should be scheduled for a VA examination in order to determine the severity of her migraine headaches.  

The VA examiner should be provided with the appellant's claims folder and a complete copy of this Remand and should indicate in the examination report that the claims folder was reviewed.  Any studies deemed necessary should be accomplished at this time.

The VA examiner should proffer an opinion as to the extent and severity of the appellant's headache disorder, to include a complete and detailed discussion of all functional limitations associated with the disability and the effects it had on employment before she quit her job.  The examiner should further comment on whether the headaches are prostrating and prolonged in nature, and whether they cause "severe economic instability."  

The examiner should also opine as to whether the service-connected migraines alone result in the inability to secure and follow substantially gainful employment taking into account her educational and work experience but not her advancing age or other disabilities.  
 
5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must show all issues that are now on appeal, including TDIU.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


